DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 48-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-36, 38, and 42 of U.S. Patent No. 10643890. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent respectively teach every limitation of the claims of the instant application.
Claims 54-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 10643890 in view of Yang (U.S. PGPub 2011/0049716). 
Regarding claim 54, the 890 Patent does not explicitly teach planarizing the copper wire layer down to a top surface of the interlayer dielectric layer. Yang teaches planarizing a copper wire layer down to a top surface of the interlayer dielectric layer (Figs. 1D-1E). Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Yang with the 890 Patent such that the method comprises planarizing the copper wire layer down to a top surface of the interlayer dielectric layer for the purpose of forming the wire (Yang, [0027]).
Regarding claim 55, the 890 Patent does not explicitly teach wherein forming the metal alloy cap is conducted in a non-oxygen atmosphere. Yang teaches wherein forming the metal alloy cap is conducted in a non-oxygen atmosphere ([0040]). Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Yang with the 890 Patent such that the method comprises wherein forming the metal alloy cap is conducted in a non-oxygen atmosphere for the purpose of preventing oxygen formation in the alloy caps (Yang, [0040]).
Claims 56-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 10643890 in view of Yang (U.S. PGPub 2011/0049716) and Shimizu (JP 2013-194247 A).

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shimizu with the 890 Patent such that wherein forming the metal alloy cap includes introducing a manganese hexacarbonyl precursor or manganese amidinate into a chemical vapor deposition reactor, and introducing a tungsten hexacarbonyl precursor or tungsten amidinate into the chemical vapor deposition reactor for the purpose of providing appropriate precursors for CVD deposition of the alloy (Shimizu, [0057], [0023]).
Regarding claim 57, the 890 Patent does not explicitly teach wherein forming the metal alloy cap includes introducing a manganese hexacarbonyl precursor or manganese amidinate into a chemical vapor deposition reactor, and introducing a tungsten hexacarbonyl precursor or tungsten amidinate into the chemical vapor deposition reactor. Shimizu teaches wherein forming a metal alloy layer with CVD in a CVD reactor ([0004], Fig. 1, [0057], [0023]) comprises introducing manganese hexacarbonyl or manganese amidinate as Mn precursors and tungsten hexacarbonyl as W precursor ([0039], [0043]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shimizu with the 890 Patent such that wherein forming the metal alloy cap includes introducing a manganese hexacarbonyl precursor or manganese amidinate into a chemical vapor deposition reactor, and introducing a tungsten hexacarbonyl precursor or tungsten amidinate into the chemical vapor deposition reactor for the purpose of providing 
Regarding claim 58, the combination of the 890 Patent, Yang, and Shimizu teaches wherein forming the metal alloy liner further includes introducing a cobalt precursor into the chemical vapor deposition reactor (Shimizu, [0057], [0023], [0038]; 890 Patent Claim 34).
Regarding claim 59, the combination of the 890 Patent, Yang, and Shimizu teaches recessing the copper wire layer within the one or more trenches below a top surface of the interlevel dielectric layer prior to forming the metal alloy cap (Yang, [0037]). 
Regarding claim 60, the combination of the 890 Patent, Yang, and Shimizu teaches wherein the metal alloy liner comprises Co/Mn/W or W/Mn/Co (890 Patent Claim 34).
Regarding claim 61, the combination of the 890 Patent, Yang, and Shimizu teaches wherein the metal alloy liner comprises  W/Mn (890 Patent Claim 34).
Regarding claim 62, the combination of the 890 Patent, Yang, and Shimizu teaches wherein the metal alloy liner comprises Co/Mn/W or W/Mn/Co (890 Patent Claim 34).
Regarding claim 63, the 890 Patent does not explicitly teach wherein forming the metal alloy cap includes introducing a manganese hexacarbonyl precursor or manganese amidinate into a chemical vapor deposition reactor, and introducing a tungsten hexacarbonyl precursor or tungsten amidinate into the chemical vapor deposition reactor. Shimizu teaches wherein forming a metal alloy layer with CVD in a CVD reactor ([0004], Fig. 1, [0057], [0023]) comprises introducing manganese hexacarbonyl or manganese amidinate as Mn precursors and tungsten hexacarbonyl as W precursor ([0039], [0043]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shimizu with the 890 Patent such that wherein forming the metal alloy cap includes introducing a manganese hexacarbonyl precursor or manganese amidinate into a chemical vapor deposition reactor, and introducing a tungsten hexacarbonyl precursor .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ALIA SABUR/Primary Examiner, Art Unit 2812